Membership of Parliament
The next item is the report by Alain Lamassoure and Adrian Severin, on behalf of the Committee on Constitutional Affairs, on the composition of the European Parliament.
rapporteur. - (FR) Mr President, ladies and gentlemen, the motion for a resolution is a response to an invitation by the European Council in June. Article 9 A of the draft Treaty states that in future the composition of the Parliament will be a matter for secondary legislation. This will be a decision of the European Council, adopted by unanimity, on the initiative of the European Parliament and with its consent. The Council is inviting us to explain how this procedure should work. It wants to see us deal with this hot potato.
For our Parliament, this is a real political challenge. Are we capable of coming up with a reform that applies to ourselves? The last time we were asked to do this was in 2000, and Parliament did not manage to do it. For this reason the vote secured in the Committee on Constitutional Affairs is already a remarkable political result. We obtained a large majority: two thirds in the final vote and three quarters on the main point, the distribution of seats, in terms of actual numbers, between the Member States.
What is the problem we are facing? We should first remember that the current Parliament of 785 MEPs no longer complies with the new legal position resulting from the amended Treaty of Nice. It is this system that would apply, based on 736 MEPs, in the absence of any new decision. Up to now, in the Council and in Parliament, the Member States have been divided into categories: one supersize state, some large ones, some medium-sized, some small, etc. Each category has the same voting rights in the Council and the same number of seats in Parliament.
This is over! The future Treaty introduces two types of innovation in relation to this system. On the one hand, there are actual figures: a maximum of 750 MEPs, a ceiling of 96 and a minimum of 6 seats per Member State. On the other, there is a principle: between the maximum and minimum, the Member States must be represented according to degressive proportionality, and it is our job in Parliament to define this principle today, namely to choose how much proportionality and how much degressivity there is, or how over-represented the least populous countries are and how under-represented the most populous countries are.
Your committee is proposing that this principle should be translated in the following way: firstly, the minimum and maximum numbers set by the Treaty must be fully utilised. In particular, the use of the ceiling of 750 seats will give us a small reserve -as it were - of seats, so degressive proportionality can be applied without reducing the number of seats of any country. This is a fundamental political choice, and is absolutely necessary to obtain unanimity in the European Council.
Secondly, the larger the population of a country, the greater its entitlement to a large number of seats, of course. Thirdly, the larger the population of a country, the more inhabitants are represented by each of its Members of the European Parliament. So at present, a Spanish MEP represents more than 875 000 people, Mr President, while a German MEP represents only 832 000. Up to now, Germany has had twice the population of Spain. This anomaly will be put right by the allocation of four additional seats to Spain. In total, ten countries are affected by the proposed increases.
We are fully aware of the fact that this is only a temporary solution. It would be desirable to come up with some sort of mathematical formula that would automatically apply to any future enlargements, but the tight timescale given to us did not allow this. However, the resolution makes some recommendations on this point. Similarly, we had to use the only population figures available, those from Eurostat, since we did not have any figures from the citizens themselves. Adrian Severin will say more about this.
Finally, we would warn our fellow members against amendments that contradict the fundamental principles of the report and will have the effect, depending on the case, of giving the large countries an abnormal advantage over the smaller countries or small countries over the large countries, in which case our work will have been in vain, because without unanimity in the Council we will have to stick with the 736 seats of the Treaty of Nice.
So, ladies and gentlemen, please refrain from bidding up your countries. We have spent the afternoon proclaiming that we are the only democratic institution protecting the interests of Europeans before the other institutions, above national egotism. Now, today, we have the perfect opportunity to show that our actions are faithful to our words.
(Applause)
rapporteur. - Mr President, our proposals - Mr Lamassoure's and mine - confirmed by the Committee on Constitutional Affairs, bring a number of improvements to the current practices regarding the composition of the European Parliament. If adopted, and properly enhanced, there will be no more artificial groupings, no more arbitrary negotiations, no more enlargement at the expense of the efficiency of the European Parliament, which is always growing with the number of Members. There will be more representativity, based on demographic realities and not on nominal or symbolic legal relations, more solidarity between the big and small states resulting from the digressive proportionality of the representation, and full legitimacy based on the civic representation resulting from the fact that the European Parliament is elected by European citizens.
One should note the difference between the democratic legitimacy of the European Parliament, which is based on the vote of the European citizens, and national representativity within the European Parliament, which is based on the demographic realities within the Member States. We, the European Parliament, are representative of citizens and of the states at the same time.
(Murmurs of dissent)
You see, immediately, some say only citizens, others say states. We are a Bundestag and a Bundesrat at the same time. A clear separation of this dimension should, perhaps, be considered in the future, but for the time being - once we have accepted that the citizens are voting and that digressive proportionality should take into consideration the size of the communities living on national territories - I am sorry, but we are both.
Of course, within this framework, the concept of European citizenship is still to be clarified, and I hope that this will be done in the near future. Our report, however, is not provisional but transitional. It is transitional because I believe the principles we have defined are long-lasting, but progress is needed, and I am sure that in the future we can add to what we have already proposed to you. Therefore, we have included a number of revision clauses which to our minds - Mr Lamassoure's and mine - will assure flexibility, adaptability and future progress in the way in which Parliament is composed.
Nobody is penalised by this report. Maybe those with a better demographic policy are rewarded, and certainly it is an invitation for a better demographic policy, including migration policy. I do not think anybody loses - and, perhaps, nobody wins - in terms of a zero-sum game. As long as we have a more democratically legitimate Parliament, everybody wins.
We have some amendments. Some colleagues would like to reduce digressivity in favour of proportionality - more proportionality means more seats for the big countries. Some others would like more digressivity and not more proportionality. More digressivity means more seats for small countries. Therefore, I believe that we have to reject both these extreme options in order to promote the option which is, I agree, imperfect, but which for the time being is the best one. This is the option proposed by Mr Lamassoure and myself. Some would look on the basis of reference. Some would like all their national citizens, irrespective of their country of residence, to be taken into consideration. Others would like to see all inhabitants in their countries being taken into consideration. Others are trying to see only the European citizens residing in a certain country. So we are divided on that. The only solution is to stick with the actual practices and the actual Eurostat figures.
Finally, there are some who are fighting for political prestige and think that, if we are not equally represented in this Parliament, we are unequal in our political weight. I think that once we have accepted digressivity - and proportional digressivity - these artificial groupings cannot survive any longer. If we fail to adopt this resolution, I am afraid that the European Parliament will send the message that it is not able to adopt an important reform and that it has to always wait for the executive institution to decide for it. I think that the IGC will suffer a first failure before it can even consider the issues on its agenda, and this failure might be a prelude to a total failure. I am afraid that everybody will go back to Nice and not to illusory dreams. I am afraid that, then, we will give a message which will mean a split between the big and small countries, and this will undermine any dream of unity, fairness and inclusion. Therefore, I end with an appeal to all my colleagues. I make this appeal to our sense of European responsibility and European solidarity. Hic Rhodus, hic salta! Here is Rhodes, and let us prove here that we are true Europeans, and not when giving lessons to the Commission and the Council.
on behalf of the PPE-DE Group. - (DE) Mr President, the report provides clarification for which I would like to express my sincere thanks to both rapporteurs, Messrs Lamassoure and Severin. It makes clear that we are constantly exceeding the stipulated upper and lower limits. I would like to express my thanks specifically for this. This clarification is important for us all.
Secondly, there are two outcomes to this report. Firstly, the less degressive the scale we have, that is, the more we gear ourselves to proportionality, the more genuine authority and legitimacy Parliament has. The conflict as to how much degressivity we need - how much less, how much more - must be continually managed and it is logical here, I believe, for us to say the less the degressivity, the greater the legitimacy. As a German, I would also add that it is somewhat problematic, of course, that we as Germans are the only ones getting less than we did on the basis of Nice. We would like a little bit more support here because the discussion in the German press is very explicit in this regard. We shall accept this because we too believe that the European aspect is more important than all the others.
Finally, two findings which we ought to utilise for the future. Firstly, we really ought to be working towards obtaining a logical system in the long-term, which we do not have to be constantly renegotiating. Secondly, there are two controversial amendments, 2 and 3. Our Group has decided that irrespective of how the vote goes on the two controversial subjects, in the end the Group will vote in favour of the Lamassoure/Severin Report. The Council has no excuse. In Amendment 2, which differs only minimally from the figures in the Lamassoure Report, the outcome would be that the Council is given a message from Parliament for the period 2009-2014. Hence our Parliament and all the Groups have on balance, as I believe, fulfilled their duties and the Council can decide, if it is willing.
Many thanks for a fair discussion on such a difficult subject!
on behalf of the PSE Group. - Mr President, on behalf of the PSE Group, I would like to support this report. My group will be voting for it and we hope that this text that was adopted by a 70% majority in committee can now be endorsed by an equally impressive majority in Parliament as a whole.
The rapporteurs have - sensibly, in view of the legal constraints laid down by the new Treaty, in view of the time constraints laid down now before the conclusion of the IGC - focused on correcting the main anomalies in the current distribution of seats rather than embarking on proposing a radical overhaul of the system, which could only have led to deadlock in the IGC and endangered the approval and ratification of the new Treaty.
In particular, no Member State will see a reduction in the number of seats that it is entitled to under the current treaties where they provide for the distribution of seats from 2009 onwards - except, of course, where it is laid down in the Treaty itself for the Federal Republic of Germany. With that sole exception, no country will see a reduction compared to what is planned already in the Treaty for 2009.
Now, of course, some of our colleagues are trying to win more seats for their own Member State, sometimes arguing that their country's population is suddenly much bigger than we had all assumed beforehand, bigger than the Eurostat figures that are used by everybody, including the Council.
Others are arguing, for reasons of national prestige, that they should have the same number of seats as another particular Member State. I must confess that I am very surprised at the attitude of the Italian Government. I understand that Mr Prodi, and indeed some Italian Members here, have been arguing that it is essential for Italy to have the same number of seats as France and the United Kingdom. Yet they accepted - we all accepted - the principle of proportional degression: proportional to population. I accept that my country will have one seat fewer than France although we have always had the same size up to now. I do not see why it should be so difficult for Italy as well to accept that it has fewer seats than France for exactly the same reason. And I am surprised that a government from a country that has so often said that it is the example to us all in terms of being communautaire, that it has a strong European commitment, that it is not nationalist, it always puts Europe before its national interests, that now Italy and Mr Prodi is arguing that Italy, for reasons of national prestige, should have the same number of seats as France and the UK, even though its population does indeed differ.
To conclude, may I urge that this House support this report, reject the amendments and send a clear strong message to the European Council.
on behalf of the ALDE Group. - Madam President, the ALDE Group will also support the Lamassoure-Severin proposal. The IGC is asking us to change our composition to suit the terms of the Reform Treaty, and that is a perfectly proper request. We, as a Parliament, need to send a strong, clear message back that we are able to take such a sophisticated and brave decision.
There is no pure, definitive formula. Paragraph 6 applies a practicable and sensible definition of degressive proportionality. Of course, I, too, accept that some national delegations are seeking to improve their position on the league table, but it transpires that all such proposals are mutually contradictory. All those who seek to alter the system fail. The D'Hondt proposal would give too much clout to the larger states, and I would say to Mr Friedrich that his proposal breaches the Treaty principle of degressive proportionality. The square root system gives too much clout to smaller states.
I completely accept that the Italians raise an interesting point about the statistical basis, and we should examine, as a Parliament, the distinction between nationals, citizens, residents and voters. But the issue is extraordinary complicated, and it treads firmly upon national sovereignty in the area of electoral law and citizenship. We cannot possibly solve such a problem inside the space of a week before the end of the IGC.
Following the IGC, there will be a report from the Committee on Constitutional Affairs, for which I have the privilege to be appointed rapporteur, that can address all these questions and propose a reform of the primary law of 1976. But all of that is for next year rather than the present state of affairs.
Meanwhile, let us give solid support to the proposal and send a solution, rather than a problem, to the IGC.
(Applause)
on behalf of the UEN Group. - Madam President, I would like to join my colleagues in thanking the co-rapporteurs for their efforts with regard to what is a very difficult and complex issue.
Ultimately, despite what some colleagues may say, turkeys do not vote for Christmas, so why would any present Member of the European Parliament look to see their seat being taken away? There is a legitimate reasoning behind the desire of those who seek to have the highest number of seats available to them in each of the national categories. I would be slow to denigrate that attitude in anybody. Because, if anything, when we look back over the changes that have occurred since the first direct elections to the European Parliament took place in 1979, there have been phenomenal demographic and population trend changes across the European Union, not least because of the expansion of the European Union into eastern Europe in 2004, which allowed for the free movement of so many people into other countries, which has altered the populations greatly.
I think one of the careful elements that we have to speak about (and we can speak about degressive proportionality till the cows come home) is that there has always been a balance between the different institutions - and also a balance between the larger and smaller Member States - to ensure that no one institution would have total domination over another, or that larger Member States could not dominate medium-sized or small Member States. That is why it is important to maintain this balance as much as possible.
I welcome the rapporteurs' inclusion, in a compromise amendment, of maintaining that interinstitutional balance. But, as well as that, when we look at the figures that have been used - and much has been quoted by other colleagues here with regard to the Eurostat figures - out of the 27 countries, the figures that Eurostat for 15 of those countries are using are only provisional figures from the central statistics offices of those countries. So, decisions are being made on only provisional figures when that could have a lasting impact with regard to the future allocation of seats in Parliament.
We must also keep an eye on further enlargement taking in Croatia, which would also impact negatively. Therefore, I would urge caution when voting on this issue.
on behalf of the Verts/ALE Group. - (DE) Madam President, my Group will not be voting for this report because the proposed system of representation, and the distribution of seats, disregards basic democratic principles, sustains historic inequalities and is contrary to the nature of this House as representative of the citizens and of its electors.
These are not dreams that are not being fulfilled. Yes, Mr Severin, there are many who are wanting a great deal, but what we should all be wanting is to be getting some idea of what a Parliament is. A Parliament is not - as the rapporteurs told us in their letter yesterday evening - the representation of the Member States' socioeconomic capacity. No, it is the representation of the electors and nothing more. It is the representation of citizens or it is not a Parliament! It is not a Parliament if there is no demos on which to base ourselves, and it is not true that the term citizenship in Europe has nothing to do with the term under international law or the term citizenship in the United States. It is precisely the same and I would advise you to look at the existing treaties. I would advise you to look at the EU Charter of Fundamental Rights, in which the rights of those citizens are laid down. I would advise you to look at the rules governing access to the European Court of Justice. I would advise you to look at the rules on how we become voters. Then you will recognise that it is the easiest thing in the world to find out who is a citizen of this Union and who is entitled to vote for this Parliament. This is decided every five years.
The inhabitants, the population, these are a symbolic expression of socio-economic capacity. But we have already failed here once, when we were asked in Nice: dear Parliament, just tell us yourself what you want your composition to be. We failed on that occasion. Unfortunately, we have not used those seven years to clarify what this Parliament is. We are therefore reassessing the historical nonsense and the historical practical constraints that have arisen to date. These do not have anything at all to do with democracy and thinking on the Constitution.
on behalf of the GUE/NGL Group. - (DE) Madam President, there are different views in my Group. I, however, support the report by Messrs Lamassoure und Severin. With the report Parliament responsibly keeps its right of initiative to submit a proposal itself on its future composition. It does so thanks to the intensive work done by both rapporteurs in a genuine European spirit. The proposal is well balanced, it is based on a clear, comprehensible and transparent system, and can also be sustained for future enlargements.
The proposal follows the principle of diversity. By using all 750 possible seats, it also ensures that in future Parliament will reflect the whole range of the main political orientations from each country. The proposal is also based on the principle of solidarity, hence the larger, most populous Member States agreeing to have less influence in order to allow the smaller, least populous Member States to be better represented. All this helps strengthen the Union's cohesion. I therefore hope that the Council unreservedly and speedily implements Parliament's proposal before the 2009 elections.
One further comment in conclusion. All the people who live in the Member State concerned form the basis for calculating a Member State's seats - as with the Council - including third-country nationals living there, because they are part of this society. However, this is only one side of the coin. Third-country nationals whose homes are in our Member States must also have the right to vote for the European Parliament. I have always fought for this and I shall continue to do so!
on behalf of the IND/DEM Group. - Madam President, the usual thing to do when we have such a report before our hands is to argue what one country should get and what another should lose, which only proves that European solidarity is a myth and national egoism always triumphs.
In light of the recent German aggression by Mr Schulz against the President of the European Commission, let us look at a good method of winning at the zero-sum game.
In paragraph 8, we witness a lamentation that Germany will lose seats. We hear more and more of this lamentation: that more EU documents should be translated into German, that Germany is the biggest net contributor to the EU budget, that it should have its own seat on the UN Security Council and so on. We could make a whole list of such complaints.
At the same time, Mr Severin is trying to convince us, through his undefined degressive proportionality - which, coincidentally does not affect his own Romania - that when Poland loses three seats, it actually gains one. I only wish that his concept would work this well in the casino.
But let us get things clear. Only a socialist from Yorkshire could accept that two plus two is five.
on behalf of the ITS Group. - (IT) Madam President, ladies and gentlemen, the Lamassoure-Severin report should be scornfully rejected because of its ideological anti-Italian subtext and the superficial nature of the technical arguments versus the political arguments on which it rests. I will not enter into a discussion of the merits of how much the ius sanguinis weighs with me as compared with the Jacobinism of the ius loci, as this is clearly absent from the thinking of the rapporteurs and those who commissioned the initiative.
I am not a legal expert, nor do I have a major reputation like Professor Manzella, chairman of the Italian Senate's Committee on European Affairs, nor like other fellow Members, who can challenge with equal precision the legal inconsistency of the assertions made in the report. I believe, however, that it is worth stressing that for the rapporteurs incontestable facts do not count: in politics it is the assessment and the role that Italy has had in the past and still has today in the institution of Europe.
The very poorly Italianised principle of degressive proportionality, redefining the allocation of seats established in the Constitutional Treaty that has been put on hold, has been applied with clear discrimination against Italy. For some countries brackets have been left in the system, and there are some glaring instances of distortion of the facts, such as the allocation to Estonia of the same number of seats as Malta, although it has three times the population.
We can accept that in the United Kingdom people with the right to vote include residents who are not European citizens, and on this basis the rapporteurs allocate the UK one more seat than Italy, even though of those with the right to vote only a little more than one third voted in the 2004 election. We can accept that France, which compiles its electorate and fills up its demographic profile with the same variety of birthplaces that can be seen in its national football team, is allocated two more seats than Italy. We can accept the sloth of the Italian Government and we saw the flight at the time of the preliminaries to the debate in the Council.
There is something, however, that cannot be accepted. The rapporteurs cling to their debatable sense of citizenship. They claim that anyone living in Europe, even if they hold passports and citizenships from outside Europe, is a voter. They exclude from the calculation, however, citizens living outside Europe. This gives an idea of the gross, manipulative and unacceptable anti-Italian discrimination that we most strongly reject!
(SK) First and foremost, I would like to express my support to the rapporteurs, Mr Lamassoure and Mr Severin, for their report. We must reconcile ourselves to the fact that the Slovak Republic will lose one Member as a result of the agreed principle of digressive proportionality. In relation to the proportional allocation of seats in Parliament, this principle should be extended to all areas of EU employment policy. I therefore ask for an increase in the number of representatives and employees from the 12 new Member States in all EU institutions. I think that every Member State has a sufficient number of qualified people who can make a valid contribution to the EU.
Equality is one of the principles underlying the EU. Even the original Member States committed to honour this principle when they welcomed among them the 12 new Member States. It should apply to all areas and not just the positions of Member of the European Parliament or Commissioner. I call for the principal of equality to be observed and honoured. When the new Member States joined the EU they had to fulfil many criteria. Now I appeal to the EU as a whole to fulfil its commitments towards them.
(SV) Madam President, by supporting Mr Lamassoure's report the European Union can take a historic step. With this report we can leave behind a time when the number of seats in the European Parliament was distributed on the basis of a system where different countries were categorised in different groups, on the basis of the negotiating skills of different heads of government, and where it is assumed that the EU's Member States have conflicting interests. If Parliament chooses to support Mr Lamassoure's report, we will leave behind this system and move to one based on the proportionality principle, where a country's size affects its representation in Parliament.
The system that we have had up to now has been very difficult to explain, but the system that we can get with the Lamassoure report is possible to explain. It is based on a maximum and a minimum level and on account being taken of the number of people in the different countries. This principle is also tenable looking to the future. It means that the interests of one country or another are not furthered, but the number of citizens is taken into account. This is a step forward in the democratic process in the European Union.
I want it to be quite clear what alternative we are facing. We either support the proposals set out in the Lamassoure report or we go back to the Nice agreement with its arbitrariness and negotiations marked by conflicting national interests. When I hear the latest speakers from the benches up here and their agitation, I can also hear the national interests in relation to conflicts.
The Lamassoure report should be supported because it is based on a principle.
(PT) Madam President, ladies and gentlemen, the report of the Committee on Constitutional Affairs drawn up by Alain Lamassoure and Adrian Severin on the future composition of the European Parliament is an important contribution which highlights a balanced and objective solution on a matter which is, politically speaking, highly sensitive. I should therefore like to congratulate the two co-rapporteurs.
We should remember that it was last June's European Council which promised the European Parliament, by October 2007, a solution to the problem of its future composition so that the solution could be applied in time for the 2009 European elections. To those who feared that Parliament would be unable to resolve that question due to the prevalence of nationalistic ideology this report is an apt response and demonstrates that this institution is proficient at pinpointing and expressing the common European interest within the national dynamics which tend to complicate intergovernmental matters.
It is important to set out the European Parliament's position for the smooth running of the work of the IGC, which should be completed in Lisbon on 18 and 19 October. It is therefore essential to acknowledge the political link between this new proposal on distribution of seats in line with the principle of degressive proportionality and the reform package for the Union's institutions, in particular the double majority principle for the definition of a majority in the Council.
I would like to take the opportunity to stress that the institutional aspect of the Reform Treaty needs to be coherent and that, as regards the question of double majority, which will ostensibly enter into force only in 2014-2017, the Treaties should not contain any gentlemen's agreements like the Ioannina compromise, which remain in force but, whilst they are legally recognised in the current framework, would merely serve to block the decision-making process in the Council.
We knew from the outset that the composition of the European Parliament would not merely be a question of mathematics. Within the limits of the present factors, the solution to be devised would have to meet three principles: the principle of solidarity according to which the Member States with the biggest population accept that they will remain underrepresented, the principle of plurality to make it possible to have representation over the full range of the principal political orientations in each country and the principle of efficiency keeping the maximum number of representatives limited to a level compatible with the role of a legislative assembly. With the application of the principle of degressive proportionality, the reports will achieve a reasonably consensual proposal.
In conclusion, Madam President, I would like to say that the European Parliament does not need to regard the agreement obtained as perfect before it can give its political consent. Despite its weaknesses, the current text enhances the European Parliament's credibility and is infinitely better than the irresponsible dragging out of an arm wrestling match between national egotisms, which would cost the Union and its citizens dearly.
On the eve of an important European Council, this House, which represents our citizens although I find it hard to follow the idea that this House also represents the Member States, is putting the European interest first trusting that the Heads of State will do the same.
(SV) There is a large group of citizens who have been ignored in the discussion on the composition of the European Parliament. I am thinking of the almost 50 million Europeans who belong to a regional or a national linguistic minority. Today we are only a handful of MEPs who represent these groups. This is not acceptable and, sadly, it gives a false image of the European Parliament. It is as if we do not understand the vulnerable position in which certain linguistic minorities still live. The report by Mr Lamassoure and Mr Severin, which is based on the principle of 'degressive proportionality', is a brilliant display of statistical work and I too will be voting in favour of it, but we must now also dare to begin discussing other substantive issues. How will we increase the citizens' trust in the European Union? How will we guarantee that the EU and the European Parliament live up to the aims that we want others to pursue, that is to say how will we ensure that the voices of minorities are also heard?
Ladies and gentlemen, will we MEPs tolerate regional and national linguistic minorities being left at the mercy of the goodwill of national governments which may give them a seat, or do we want those minorities not to be represented in the European Parliament? The answer should be a resounding no! So as to ensure diversity it is therefore time to reserve a number of seats in the European Parliament for linguistic minorities. I myself speak for the Swedish-speaking population of Finland and for the province of Åland.
(IT) Mr President, ladies and gentlemen, the report on the composition of seats at Parliament contains some obvious contradictions, reinforced by the letter sent by the rapporteurs yesterday, as if to justify their position regarding such politically delicate questions, and it distorts the legal concept of citizenship as it has always been codified.
The principle put forward by the report goes beyond both nation states and the treaties. From a legal viewpoint, European citizenship is the legal status enjoyed by those, and only those, who hold citizenship of a Member State and who are, as a result, in possession of all the rights and duties connected with that status. It is citizenship, and not residence, which must be the test. This proposal also distorts the approach taken in the draft of the next treaty, which clearly specifies that the concept of citizenship has nothing to do with residency.
The European Parliament has wasted a great opportunity to demonstrate to the other institutions the capacity to find within itself solutions based on legal principles that are commonly recognised and shared. I would ask the rapporteurs why they did not even consider the possibility of using, for the purposes of allocating seats, the number of citizens in the Member States rather than the resident population.
Perhaps it was to benefit some states more than others? Look at the case of the United Kingdom, which grants the right to vote in European elections even to those who are not EU citizens. Mr Lamassoure and Mr Severin: stating, as you have done, that nobody has been penalised as compared with the Nice agreements, seems to me an obvious distortion of the truth, which others will be called upon to remedy.
For this reason, we cannot back this report. Not only that, but it is also detrimental, not only for our country - my country - but also for the other countries of the Union. It is also detrimental to representative democracy and the future treaty, which, as you yourselves recognise, contains guidelines and principles on which the distribution of seats at Parliament ought to be based. We cannot ignore the concept of European citizenship as the basis of the democratic legitimacy of our Parliament.
(IT) Madam President, ladies and gentlemen, I am in favour of a decisive role for the European Parliament, which is often argued against, but it seems that the governments wish to use this proposal to manipulate our Chamber.
This proposal for the composition of seats is, in our view, ill-advised. Italy is being penalised, and that is a cause for concern, but what matters most of all is that the reasons for this penalisation are ill-founded.
A historical parity is being destroyed, and, worst of all, the allocation of seats is being altered in the name of a resident population not granted the right of citizenship. Those who, like Italy, have given the right to vote to citizens not resident in the country are being penalised. What we need is something totally different: I think, for instance, that we really need a citizenship of residency, but one that would count not only in terms of the number of Members of Parliament to be elected, but also in terms of the right to vote and to be elected.
We need to guarantee representation for political minorities and small states, setting this out expressly in the criteria to be adopted in national electoral laws, and we need to think about new arrangements that make the most of the European parties and their ability to present themselves as such in elections. None of this appears in the report, and for that reason I will be voting against it.
(DA) Madam President, the report that Parliament will be adopting tomorrow will effectively halt the accession to the EU of Turkey and other populous European countries. Germany will have its say in the Council doubled, whilst smaller countries will have theirs halved. At the same time, some of the larger countries will obtain more seats in Parliament. On the whole, Germany will continue to be compensated for having had the same number of votes in the Council as Italy, the United Kingdom and France, even though it currently gets maximum value out of every German in the Council. I do not think that the larger countries will produce such gains again, and the smaller countries cannot produce any more if the electorate is to perceive decisions as legitimate: listen to Mr Lax.
I would appeal to the largest countries to stop and think. There cannot be both voting according to population figures in the Council and an approximation of the same voting principle also in Parliament. In the United States, there is equality between states in the Senate. In Germany, Saarland, with one million inhabitants, has three votes in the upper house of the German Parliament, whilst Rhineland-Palatinate, with a population of 18 million, has six votes; thus the German system is hardly fair. When my country joined the EC, Germany had three times more votes in the Council than Denmark; now it will be 15 times more. Previously, Germany had three-and-a-half times more seats in Parliament than Denmark; now it will be eight times more. That is too uneven, and will never have the understanding of the electorate. It will destroy the EU - that is the problem.
(NL) Madam President, allow me to begin by expressing my doubts about the timing of the resolution now under discussion. It is true that the June European Council asked Parliament to present a draft concerning the future composition of Parliament, but we now discover that the whole proposal is based on the Reform Treaty, a text that has yet to be ratified, let alone enter into force. In other words, we are putting the cart before the horse. Incidentally, it is not the first time this has happened, and it is really starting to become sickening.
I am speaking here not on behalf of the Identity, Tradition and Sovereignty Group but as a representative of a small Member State - or rather a future Member State, as it is no longer a question of if but when Belgium will be split up and Flanders becomes an independent state. I digress.
I think that the principle of degressive proportionality advocated by this report is the most workable and also the fairest starting point if one believes at least that the smaller Member States and their representatives in this Parliament must be able to go on playing a meaningful role.
In any case, I support a broad interpretation of this principle of degressive proportionality, and therefore intend to support the relevant amendment by Mr Bonde. In my view, it is in the interests of the European Union that the smaller Member States have the best possible representation in the European Parliament; if not, we shall see a further fall in popular support for the European institutions.
(PL) Madam President, today we have two successive debates here in the European Parliament which will tell us what the order will be in the European Union and how power will be shared out. For me, as a representative of Poland and the League of Polish Families, this is a very sad debate.
I take a highly critical view of this new attempt to introduce the Constitutional Treaty under the new name of Reform Treaty, as well as of the new distribution of votes in the European Parliament, which discriminates against my country. The report, based on highly dubious and far-fetched arguments that was adopted in the European Parliament's Constitutional Committee, clearly strikes at some countries and favours others; and not for the first time, either. I cannot give my consent to that.
I am also calling on the President of Poland to reject this Treaty in a week's time in Lisbon.
Madam President, I think this is one of the saddest days in our plenary work over these five years because it is the first time I, at least, personally, feel that this has become an intergovernmental body. This reminds me of the nights in Amsterdam in 1997; this reminds me of the nights in Nice in 2000. And today in the group, and I think here in plenary, we can see what it is all about.
I really thought that the European Parliament was here to represent the interests of all European peoples, not narrow national interests.
We have three options on the table: one is the Severin-Lamassoure proposal, which I think is a European proposal. It is an excellent proposal and they have done a fantastic job and should be congratulated for it.
(Applause)
The second option that we have is to go back to Nice. Perhaps some of us want that; I do not know. But do we really? Is that why we are going through this whole debate? Do we want to go back to Nice? Does Spain want to lose seats? Does Poland want to lose seats? I do not know.
The third option is what I call a provocative option and that is two provocations: one, to give the big states a hell of a lot more and the small states a hell of a lot less. The other provocation came from the other side, to give the little ones a lot and give absolutely nothing to the big. Is that what we want? Is that what we are here for? I do not think so. At least, I do not hope so.
Tomorrow's debate is about the credibility of the European Parliament and whether we can take a rational, logical and fair decision. Are we capable of coming up with a proposal, or are we just like the Member States?
(Applause)
(DE) Madam President, fellow Members, Parliament is providing an input with this Lamassoure/Severin Report. We will be distributing the seats in 2009, whereas the new formula for distributing votes in the Council of Ministers will not apply until 2014. We are now ready to introduce this operation for the next period. The entire proposal, however, only applies if there is a new treaty. If the new treaty is not implemented, the Treaty of Nice and the accession treaties will remain in force, which means that all countries will have fewer seats. There should therefore be great interest in backing this proposal in the Plenary tomorrow.
I thank both the rapporteurs, Messrs Lamassoure and Severin, for the work they have done. We cannot satisfy everyone; that would be a miracle. However, I do protest against what has been said by the Polish here, that somebody is suffering discrimination. There is no discrimination against anyone. On the contrary, a proposal has been put forward, which is plausible and adheres to objective criteria, on the basis of which the seats we have can be distributed.
We must, however, continue a debate which our Italian colleagues have started, namely the debate as to whether the concept of citizenship in the European Union is the same as the concept of citizenship at national level. The nation state has closed the borders and excluded all others. The EU is based on a different concept and we are in fact broadening this debate in order that all residents of the EU are represented by us and not just those in possession of a Member State's passport. There are 30 million in the EU who do not have the passport of a Member State, but who abide by our laws.
We shall be coming back to this once again next time. Thank you for this proposal, which now brings us on track to a successful conclusion for the Intergovernmental Conference and for a new European treaty.
Madam President, I would just like to say to Mr Stubb that Lithuania does not gain in any of the cases he gave.
(LT) I would like to say to Mr Alexander that Lithuania will have the same number of seats in all three cases, because in the first case it is determined, in the second case it is determined, and in the third case... When we are debating here as Parliament (as the President of the Parliament is not in the chair for this important session), when we are debating about Parliament and I do not see Mr Lamassoure. Is he here in the Chamber? Why should we talk? The key individuals have left. Everything is obvious. I speak about this because we really have to talk about a common home, a common Europe, and hear every voice of every country.
The problem of my country is that we have fought for our survival for many centuries. We are a small nation. Now many people live in other countries, they work in your enterprises and, practically speaking, they will be unable to solve Europe's problems. We try to maintain a relationship, to be together, to be a nation and will not disappear from the map, but these people will not be able to vote because the number of Members of the European Parliament will be set in respect of the number of citizens, yet they live in your country, Alexander, as well as Great Britain and Ireland and they work there honestly. Of course, they can elect the representatives of Sweden, Finland, Britain or Italy, but in this way we are simply declining as a nation. So this is the most important issue that makes me worry and am so sorry that, as Mr Lamassoure says, in this Chamber we really talk little about values. Today's debate is a perfect example. Looking at the surnames, I know who has got how many seats and I can say in advance what opinions will be presented.
(PL) Madam President, I have long since become used to the flagrant hypocrisy that prevails in this House. But today I would like to ask one question. Alright, what you want, as I am hearing from most of the speeches that have been made, is for there to be a change in the voting principles and the allocation of seats in the European Parliament so that citizenship of a given country should not be decisive, in other words you are saying that we are already looking at an integrated European people with a unified standard and unified interests. This then is a European people.
I would like to ask all you hypocrites how it can be that poor old Poland has only one third of the agricultural subsidies, that the Germans, the richest of all, despite the common energy policy, want to negotiate over the heads of other states with Russia and run a pipeline under the sea, with its threat to environmental protection? Can these two things be reconciled? And if what I say is true, then is it not too early yet to create the myth of a European state? We need to work towards it, but slowly and systematically, whilst accelerated actions of this type can only lead to results that are the opposite of what is intended.
(ES) Madam President, I understand the difficulty of the undertaking, and I acknowledge and commend the work done by the rapporteurs.
However, on some points the proposal for the distribution of seats that they make is, in my opinion, too discretionary and also does not take sufficient account of the necessary institutional balance inherited from the current Treaty of Nice.
Some MEPs have therefore signed amendments that will be submitted to the plenary tomorrow and which, I would like to stress, fully respect the principle of degressive proportionality; and also in our view, they objectivise the allocation of seats for the future, linking it to clear and transparent criteria.
One of these amendments, which I should like to focus on, which would enter into force in the 2009 elections, is in line with one of the most prudent studies produced by the Spanish Government and sent to Parliament and the Council.
As you will understand, ladies and gentlemen, I am not guilty of defending the proposals of the current Spanish Government for partisan reasons, but what is true is that, in this case, the demographic factor is taken into greater account, and it should be considered to be essential in shaping the institution that represents the interests of the people.
Therefore, Madam President, I would ask the rapporteurs to take them into consideration, and my fellow members to vote for them, and in any case, I hope that they will be submitted, defended and taken into account by the European Council when it makes its decision next week.
(ES) Madam President, this was not an easy undertaking, and I think that Mr Lamassoure, from the Group of the European People's Party, and Mr Severin, from the Socialist Group, have presented us with a magnificent report that has a profound sense of being European and pro-European.
Mr Stubb is right: this is one of the saddest debates that I have attended in this House, but I hope that tomorrow the result of the vote on this report will be one of the best moments that we experience, because this report, which is not only theirs but also belongs to the Committee on Constitutional Affairs, with 70 % support, firstly responds to what the Council has asked of this House; secondly applies the principle of degressive proportionality, thirdly, guarantees a representative Parliament, something that would have been impossible with the Treaty of Nice, partly because under this treaty, in an unjustifiable and unjustified way, some countries like Spain ended up with no proportional logic in terms of their representation.
Fortunately, the proposal by Mr Lamassoure and Mr Severin, of the Committee on Constitutional Affairs, adequately resolves this problem.
This is the question: either this report or Nice. Either this report, with a representative Parliament, or Nice, with a Parliament that is not fully representative. All the promises we want can be made about this, but, of course, what we need is a realistic report so that at the Lisbon Summit, Parliament will have its efforts recognised, and also supported along with the adoption of the new Reform Treaty. Thank you very much.
(DE) Madam President, allow me to begin by saying that the Members of the Free Democrat Party (FDP) have allowed a free vote for tomorrow. There will therefore be no party line. Why is this so? There is a dilemma. The situation for Germany is, of course, deteriorating. Instead of the 832 000 voters per MEP to date, there will now be 858 000. Parliament wants to make this happen from 2009 onwards. This will not happening in the Council until 2014. Reference is being made to this among other things.
Even good German newspapers like the Berlin Tagesspiegel write that the seats are being redistributed tomorrow. There are fellow Members here in Parliament who are saying: Germany will lose three seats tomorrow. The problem is - and this now skips to the part by which I personally stand - this is wrong. The Lamassoure/Severin report secures the highest possible number of seats that Germany is able to have under the Treaty. The Treaty of Nice already stipulates that there is a maximum of 96 seats. The report clearly endorses this.
Why, then, this debate? Why the provocation with the d'Hondt method, in which only the larger countries gain and the smaller ones lose massively? It is a proposal backed, even initiated, by fellow Members from the Christian Democratic Union (CDU) to my great surprise. What does it actually mean? I believe that it is an un-European proposal. The balance, the just and fair balance between large, medium-sized and small countries, is lost here. What is more it is a proposal, which does not have the slightest chance in the Council. Do we and our fellow Members in the CDU therefore really believe that in Belgium, Ireland, Sweden or Estonia they cannot carry out any analyses and they will vote for this proposal in the Council? No! This proposal is an empty bubble, which is being replaced without any consequence - with one exception. This consequence is a further deterioration in the atmosphere as regards European policy at home in Germany.
We should support the Lamassoure/Severin Report. We should ensure that a strong political signal goes out from the European Parliament to the Council that we are able to deal with the problems ourselves. If this signal, a European signal, is strong, it is good for us all and I expressly include Germany in this.
(NL) Madam President, as has already been said repeatedly in this House, it is ultimately Parliament's credibility that is at stake in this debate. At issue is its ability to carry out its task of presenting a proposal with a broad majority, thus making it difficult for the Council to disregard the proposal.
The virtue of the Lamassoure/Severin report is that, pragmatically, it makes a proposal that meets all the requirements of the Treaty. There are not four alternatives, but in fact only two, namely the Lamassoure/Severin report or Nice. After all, if we fail to win the support of a broad majority for a proposal, so will the Council, and we will revert to Nice.
I do not really understand a number of the amendments tabled. Although it is clear that the square root amendment strongly supports the smaller countries, this is actually a caricature of proportionality. Nor do I understand, however, the amendment instigated mainly by German Members, which takes no account of the position of the smaller countries and requests that more opportunities be given to the larger Member States in the Council.
Am I to understand, perhaps, that this is a vicious way of returning to Nice and restoring 99 seats to Germany? If that is the case, I find it very debilitating for this Parliament. I hope that, tomorrow, Parliament understands that its credibility is at stake, and that this can only be retained by supporting the Lamassoure/Severin report with a broad majority, as that is the only realistic amendment.
(PL) Madam President, it is hard for me to accept a report according to which my country - I should say, and I shall say, the Polish people, as it is they who elect their representatives - loses the opportunity to elect three additional MEPs. That is by how much the Polish representation in the European Parliament is diminished under the proposal that has been tabled today.
Why do I think that this is unfair, and why do I think that the criteria adopted in this report failed to take into account such obvious facts as those which my fellow Member from Lithuania has already mentioned today? This is about workers, about employees, about Poles who are temporarily living abroad - 3 million Poles abroad. Let us assume they have a right to vote in Great Britain or Ireland, but they come home. My question is: who is going to represent them? They are deprived of the right of representation even if they had a right to vote.
This report, and this is my second point, accentuates the institutional imbalance which has existed to date, fragile though it may have been, between the position of the states in the Council and in Parliament. Poland is losing the most in the Council with the transition to double majority voting, and it also loses out in Parliament.
My final point concerns a certain imbalance that has been spoken of here today, in the employment of officials in EU institutions, and especially in Parliament. This imbalance, which affects all the new Member States, could be ironed out here in Parliament. I am requesting an amendment of this report.
(IT) Madam President, ladies and gentlemen, of course I realise that the task with which my fellow Members Mr Lamassoure and Mr Severin were burdened was not easy, but I must say that the result, despite the efforts that have been made, leaves me rather perplexed, both from the legal viewpoint and in purely political terms.
The proposal refers for the first time to a criterion for calculation based on the resident population in each Member State, replacing the criterion of citizenship. Here a problem of legal and political consistency arises as regards the provisions of the future Reform Treaty, and specifically Article 9A, which expressly sets out the principle of the representation of European citizens. I also see the issue as political, partly because Parliament is making the function of the voice and the expression of citizens a little opaque - and what is more, at a time when the Union is undertaking to disseminate the culture of European citizenship, identity and the rights of European citizens.
And please do not take the issue back to the level of national claims or, worse, reduce it to a mere quantitative issue. That would be a totally reductive and vulgar approach, and would in fact be ungenerous to the reputation of Italy. I also note, however, a disparity in treatment; there is a lack of homogeneity between one bracket and another; in many cases the reference parameters do not justify the difference in the number of seats between one country and another.
I will finish, Madam President, by calling upon my fellow Members to vote in a way that is consistent with what is laid down by the Treaties and with what our role as members of parliament has been up until now and ought to continue to be: the expression of citizenship.
(IT) Madam President, ladies and gentlemen, Mr Stubb, who has unfortunately left, mentioned sadness this evening, and other Members have also expressed the same feelings. I believe, however, that it is sad to see discrimination between countries and MEPs, particularly those who are trying to ensure that fundamental principles are observed, as Mr Voggenhuber and Mrs Muscardini rightly said.
Here, what is important is not to cast doubt upon the Lamassoure-Severin report; it is probably well constructed, albeit built upon a foundation of sand. In fact, there is a legal principle whose import is being completely destroyed, and that is the principle of citizenship. This point has also been made by those who have supported the report, as well as in the compromise proposals by Mr Lamassoure and Mr Severin; Mr Leinen mentioned it, and Mr Duff also put it excellently: here we are not sure of our electorate!
Still, on this total uncertainty over the electorate we wish to construct a criterion or a castle that has its own internal consistency - apart from the basis or foundation - and this will give us a composition that in no way respects pre-existing realities or the citizens. It will also bring us, as a further consequence - and heed what I say, for I do not wish to be a prophet of doom - before the Court of Justice. It is natural, and probably a duty, for those who find themselves injured to go before the courts as the extrema ratio, as the supreme decision-making body for such an important decision.
I appeal to my government, the government of my country, which has shown extreme weakness so far on this process, from the outset in Berlin, to finally rediscover its pride and exercise the right of veto on this proposal.
(CS) Ladies and gentlemen, between today and tomorrow we have a historic opportunity to influence the decision on the future composition of the European Parliament. The report prepared for this purpose by the rapporteurs, Mr Lamassoure and Mr Severin, shows a good measure of quality, balance and responsibility. It brings a pragmatic solution, which should be embraced unchallenged by the Intergovernmental Conference, as it does not constitute an obstacle to the adoption of the Reform Treaty.
The proposed distribution of seats in the European Parliament is based on the principle of digressive proportionality. It is a just principle, which expresses solidarity between big, medium and small countries. The proposed solution is also based on the principle of demographic realities of individual Member States. Again this is a just and correct principle. In spite of it, some Members expressed their disagreement with this solution. They are of the opinion that their countries were discriminated against. I, however, do not see any sign of discrimination. Discrimination and inequality would be allocating the same number of seats to two countries with a difference in population of five million. I trust that Parliament will grasp the historic opportunity tomorrow and adopt the Lamassoure and Severin report by a decisive majority.
Not supporting it would signal a return to Nice. That is returning to an alternative, which would also represent a loss for those Members who only recently have been touting the slogan 'Nice or death'.
(PL) Madam President, today we are debating a very important report, on the basis of which the distribution of seats in the next term of Parliament is to be made.
The rapporteurs have put forward a proposal that is very interesting and certainly must have required a great deal of work, both analytical and conceptual. I would like to express my sincere thanks to them for that. But as far as I am concerned it does have two serious weaknesses. Firstly, our fellow Members are proposing a solution that is ad hoc in nature, temporary, and solely for the next term. However, I recall that when we began work on this report in the Committee on Constitutional Affairs we agreed that we would look for systemic solutions enabling an automatic change to be made to the composition of the Parliament when new states accede to the EU.
The alternative proposal announced by about 80 MEPs, including me, meets this condition. Use of the d'Hondt method to calculate the number of votes from individual states is an objective instrument eliminating political horse-trading. By accepting this amendment the European Parliament could become the first institution to rise above political and national disputes. I accept a neutral, mathematical method of weighing the strength of individual countries. This would be a step in the right direction and a model to follow for other multinational European institutions.
Another weakness in the conception presented is the lack of consistency in the approach to European citizens' rights. These include the right to be represented in this forum. In my view, the criterion of calculating the size of the Parliamentary representation from population numbers weakens this right. For example, how are citizens of Poland who live and work in Ireland or Great Britain supposed to feel? Various estimates suggest that there are between 2 and 3 million such people.
Under the electoral regulations that are binding in Poland, votes may be cast for candidates standing in Poland. But if we take the criterion of population as is suggested in the report, as a result of people leaving the country the number of MEPs elected in my country is diminishing, while it is rising on the islands. So who is going to represent them here in this forum? Irish MEPs, or British, or Polish, of whom there will be fewer? The report does not answer these questions. In this context I feel it is essential for changes to be made to the report's text, and along with many fellow Members we shall be voting for certain amendments.
(EL) Madam President, it is widely accepted that the current distribution of seats in the European Parliament does not properly represent the demographic realities in the Member States and that the correlations are unfavourable for certain medium-sized and smaller countries.
The fact that the report does not reduce the number of seats laid down in the Treaty of Nice is certainly a positive one. I must also stress, however, that in the case of Greece an increase in the number of seats provided for, from 22 to 23, would be absolutely fair, since the country's population exceeds by 10% that of other countries with the same number parliamentary seats.
I should like today, however, to focus mainly on the various amendments that have been tabled and which relate to the method of calculating the number of MEPs. One issue is failing to assess the entire population of a country, but only its citizens. I am in favour of the concept of the European citizen, but I disagree completely with its application here. As an MEP, I feel that I represent those in the section of the population of my country: without necessarily being citizens of Greece or of Europe, they are bringing up our children, looking after our elderly people, building our houses, staffing our universities, contributing to the insurance system and sending their children to our schools. Our decisions on the environment, services, immigration and insurance issues, and dozens of others, also in reality affect the lives of these fellow citizens of ours, who are, of course, often the least privileged. I therefore believe it to be democratically imperative that the number of MEPs ought to be based on the total number of residents of a country.
(DE) Madam President, today's debate on the future composition of the European Parliament has unfortunately not been a highlight in the history of European democracy. It is perhaps good that neither the Commission nor the Council have found the time to listen to it.
We have had to listen to speakers who have put forward principles with a very great deal of pathos, principles which have still not brought us any further forward in practical terms and which therefore have nothing to offer apart from pathos. We have actually heard very many speakers who have focused on their own national interests. This has certainly been no way to success in the search for a European solution and as such, will probably not bring us any closer to a solution either.
Thankfully we have also heard some who have been pragmatic and looked for comprehensible solutions and therefore in the proposal of both our rapporteurs - Alain Lamassoure und Adrian Severin - have found a suitable base. I believe we should express our sincere thanks to both rapporteurs for the work they have done in committee as well as in what follows next. This is something that Mediterranean courteousness would normally always demand, but in this specific case both rapporteurs have really earned these thanks. From someone who does not come from the Mediterranean, therefore, my sincere thanks to you.
I hope and am also looking forward to us perhaps experiencing an historic moment for this Parliament tomorrow at the vote. That is, if we manage to get clear and definite majorities for the proposal by Messrs Lamassoure and Severin and are thus able to give another clear signal to the Council. The European Parliament has at any rate put forward a sensible base for the 2009 elections.
(EL) Mr President, in order correctly to assess the report by the two rapporteurs, Mr Severin and Mr Lamassoure, we need to take into account certain facts and to apply certain rules.
First of all, we must approach the report in a European manner, not a nationalistic one. If we fail to do so, we will be faced with competition over which country gets more seats and which fewer. Secondly, we must take into account certain facts, for example the European Parliament is not deciding today on the composition of Parliament, but is making a proposal to the Council. The Council has a certain margin and foundation on which to build, even it is based on the past, which we may think is not particularly well-balanced.
In addition to this, we have to apply the arithmetical facts we have been given. There are 750 MEPs, 96 per country at most and 6 per country as a minimum. We cannot also start bargaining about parts of the population which are inside and outside. We ought to reach a compromise based on the existing situation in line with the population and with what applies to other sectors. We are not here to re-found the EU. When we do, let us use different calculations. What matters today, therefore, is that we reach a result which has the widest possible support from the European Parliament, so that we retain our credibility and at the same time open up the way for European and not nationalistic movements. Let me appeal here to the esteemed Germans, who have always been generous; besides, if in the past they had displayed the tendency they have today we would have no EU. I also appeal to my fellow Members from the other states, so that tomorrow we can adopt the Lamassoure and Severin report with the greatest possible majority.
Mr President, once we move away from strict proportionality in elections, we inevitably end up applying political compromise rather than pure mathematics. The democratic principle that all votes should have equal weight is something that cannot be applied until such time as the European Union becomes a fully federal system.
Within the limits set by the Council, this political compromise by Mr Severin and Mr Lamassoure is a reasonable and well-balanced effort to achieve fair play and solidarity for all the people of the European Union. I support it, and I oppose the alternative systems that are being proposed as less fair and less balanced.
But, because some have approached this exercise as a national ego trip, it needs to be emphasised that we are dealing here with how citizens elect their representatives to this Parliament according to their political preferences, to act as a co-legislator with the Council; it is the Council that represents the state, and not this House.
(MT) Like the European Constitution, the Reform Treaty will introduce the principle that a Member State, no matter how small, should have adequate representation and cannot have less than six seats in the European Parliament. Malta, my country, which at the moment has five seats, will increase to six seats. This gain will heal a wound, as it were, that happened no less than seven years ago when in the Treaty of Nice Malta was given five seats instead of six, like Luxembourg, which has the same population.
Six seats instead of five means a 20% increase in representation and it also means that the Maltese Members in this Chamber will be in a better position to perform Parliamentary duties that are always on the increase. Suffice to say that in this House we have more than 20 Parliamentary committees which, with six MEPs, it is very difficult to keep up with. With five it is impossible. These Committees are now preparing laws that bind all citizens including Maltese citizens and it is appropriate that the citizens of each country, even the smallest countries, are in an adequate position, in a good and reasonable position to be represented and heard in each of these committees. Even more so when one considers that under the new Treaty, the European Parliament will increase its powers and will be co-legislator with the Commission, indeed in all sectors.
The minimum threshold of six seats is thus a positive step that will increase the small countries' faith in the European Union and therefore I believe that we should support the Lamassoure-Severin report.
rapporteur. - Mr President, it is never more difficult to understand an explanation than when the promotion of your interests depends on not understanding that explanation. I am afraid that many of our colleagues have vanished because they are not looking for an explanation: they simply wanted to make their points, and that is all.
However, I would like very briefly to make some clarifications. Firstly, if this report fails, we are not only going to go back to Nice, but worse than Nice because, according to the mandate of the IGC, the Treaty will mention the 96 seats as the maximum level for one country - so it will be Nice, and Germany will have 96. By acting against this report, Germany will not secure the 99 seats they have today; they should be aware of that.
Ms Grabowska asked, what about the Polish citizens who live partially in Poland and partially abroad? It depends on their residence: whether they are tourists abroad or abroad for a short time does not matter, but if they are resident abroad and they are just visiting their families in Poland, they will be taken into consideration where they live, but they will, of course, be able to vote in the same way as any European citizens. Ms Grabowska also asked, who is going to represent them? This is absolutely clear - the MEPs for whom they vote. All European citizens will have the right to vote, and all European citizens will be represented by those MEPs for whom they vote.
A number of colleagues said, and I am only quoting an Italian colleague: for the first time in the history of the Union, we take into consideration the residents and not the citizens. False! We have always taken into consideration the inhabitants, the population, since the Treaty of Rome. If you want to change this custom, you can certainly change it, but please do not say things here which are completely false.
I will end with this: if there is a problem, the problem lies with the lack of harmonisation of the national legislation on elections. Certainly, I would be in favour of the approximation of that legislation, but this is a different issue. This takes time and we have to address this issue separately. I wish luck to the rapporteurs who are going to deal with the approximation of the electoral legislation; I hope that they will succeed. For the time being, I only hope that tomorrow, after a night of reflection, we will have a vote that will indeed reinforce the credibility of this institution.
My fellow Member has been given additional time as rapporteur. I would like to reassure Mr Severin that this is not connected either with his report or with his person. My experience tells me that parliamentarians are people who speak better than they listen. And this was the way it turned out during this debate.
The debate is closed.
The vote will take place tomorrow, 11 October 2007.
Written declarations (Rule 142)
in writing. - (PT) This proposal falls within the ambit of the 'European Constitution' which is to be taken up again at the Lisbon Summit in relation to a new Treaty, once again asserting the pressures and threats previously brought to bear before it was rejected in the popular referendums in France and in the Netherlands in 2005.
Instead of upholding the principle of sovereign States with equal rights, which would require at the minimum that much-vaunted solidarity on the part of the more populous countries and respect for the balance within the various institutional bodies (Council, Commission and European Parliament), the intention is to set minimum and maximum numbers and to apply degressive proportionality based on population, thus subordinating countries as a function of their population and constantly detracting from the representative nature of democracy. The imbalance which existed before the Treaty of Nice is not even taken into account.
Thus, for example, Portugal loses two Members and is left with only 22, whilst Spain gains four; it is certain that Germany will lose three, leaving it with 96; in addition France will have 74, the United Kingdom 73, Italy 72, Spain 55 and Poland 51. The six European powers alone account for 420 Members, many more than the majority of a European Parliament with 750 Members representing 27 Member States.
That is why we will be voting against the report.
in writing. - (FI) Mr President,
I represent a small Member State on the Union's periphery. This, for me, means to understand how important it is sometimes to defend national interests vehemently and to highlight our differing circumstances. In general Members from the big Member States have understood this, at least those in my group. They are careful not to simply reject our opinions, to prevent the big countries from steamrollering the small ones in the Union.
When Mr Lamassoure's report was being drafted, a small country's voice was heard inasmuch as I, along the other Finnish MEPs, kept hold of Finland's 14 seats in Parliament.
It is completely justified to speak up for the benefit gained. Now, however, the amendments to the report proposed by the Finnish MEPs to keep one seat have not got through at the committee stage, and they would not have had a chance of getting though in plenary. The main reason for that is probably that the benefit gained has already been renounced in some degree: in the Nice talks Finland agreed to have 13 Members.
With Mr Lamassoure's report, a lot more comes under threat. The amendments proposed by the German, Spanish and Polish delegates in my group seriously endanger the chances of the small Member States having any influence in the European Parliament. The amendment, according to which each Member State would have six seats as from 2014 and that the rest of the seats in Parliament should be allocated in accordance with the d'Hondt system, will completely destroy the current system of degressive proportionality, which is the best way of guaranteeing objective decision-making in the Union. The amendment would in practice mean that the number of Finnish seats, for example, would fall to 10, if enlargement continues. This we cannot accept.
I therefore appeal to you all to remember to appreciate how important it is that the small countries can have an influence in our Union.
in writing. - (SV) The distribution of seats among the Member States in the European Parliament must not on any account be arbitrary. At the late-night negotiations at the Nice summit the Member States were generally reliant on how awake a single man, a Head of State or Government, was during the night-time hours.
For Sweden the outcome was extremely bad. Even though our population is roughly only one million smaller than Hungary and the Czech Republic, we were given five fewer seats in the European Parliament, 19 seats rather than 24.
It is important that we have a principle for the distribution of seats that is fixed over time with a view to the continued enlargement of the Union's membership. It is also important to establish the principle of over-representation of smaller states in accordance with a degressive distribution.
This report proposes improvements on the current distribution of seats in the European Parliament. We therefore support it. However, we are firmly opposed to the idea of creating one constituency across the whole EU. It would mean having to reduce the size of national delegations even further. Creating a separate EU constituency is an artificial way to try to create a European demos. There is no common political arena in Europe. An attempt to break barriers of language and tradition by creating an EU constituency is doomed to failure.